DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed November 20, 2020, has been entered.  Claims 1, 2, 7-14, 16, and 20 have been amended as requested.  Claims 3-6, 21, and 22 have been cancelled.  Thus, the pending claims are 1, 2, 7-20, 23, and 24, with claims 20, 23, and 24 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim objection set forth in section 5 of the last Office action (Non-Final Rejection mailed September 15, 2020).  Additionally, said amendment is sufficient to withdraw the claim rejections under 35 USC 112 as set forth in sections 6-10 of the last Office action.  Furthermore, the prior art rejections under 35 USC 103 of claims 1, 2, and 7-19 as set forth in sections 13-15 of the last Office are hereby withdrawn since applicant has amended claim 1 to include the allowable subject matter of cancelled claim 5 (see section 16 of the last Office action).  


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.  However, the art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, the following references are noted as teaching artificial turf filaments comprising a blend of linear low density polyethylene (LLDPE) and low density polyethylene (LDPE):
US 2019/0048534 issued to Lei.
US 2019/0145057 issued to Beauprez et al.
US 2019/0267928 issued to Favroth.
US 2020/0181853 issued to Lopez et al.
US 2020/0199784 issued to Lopez et al.
US 2020/0308777 issued to Sick et al.
Claims 1, 2, and 7-19 are allowed.  While the prior art teaches artificial fibers and a method of making said fibers comprising a polymer mixture of LLDPE and other polyethylenes, such as LDPE and another LLDPE, including as a component of a color or additive masterbatch, the prior art fails to teach or suggest the specifically claimed combination of a first LLDPE, a second LLDPE, and LDPE having the recited density ranges in the recited amounts.   
The restriction requirement between the method of making an artificial turf fiber and an artificial turf fiber, as set forth in the Office action mailed on mailed June 17, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 17, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 16, 2021